internal_revenue_service number release date index number ------------------------------------------------------------ - ------------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-116047-16 date date legend taxpayer month year year year ------------------------------------- -------------------------- ------ ------- ------- ------- dear ------------------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer requests two rulings with respect to inclusions under sec_481 of the internal_revenue_code and earnings_and_profits e_p associated with those inclusions taxpayer is a calendar_year taxpayer that uses an accrual_method of accounting and that elected to be taxed as a real_estate_investment_trust reit under sec_856 taxpayer acquires leases purchases develops and builds large storage buildings and licenses storage space within those buildings to tenants in month of year taxpayer acquired the stock of an affiliated_group of domestic corporations that files a consolidated_return for federal_income_tax purposes target taxpayer initially acquired target as a taxable_reit_subsidiary during year target’s operations were restructured and target’s assets the assets became a part of taxpayer in a carryover_basis transaction through the merger and liquidation of target into a disregarded_entity of taxpayer plr-116047-16 as part of the transaction described above taxpayer caused target to submit forms application_for change in accounting_method under the automatic change procedure described in revproc_2015_13 2015_5_irb_419 to change its methods_of_accounting for depreciation and amortization of the assets the method changes as a result of the method changes taxpayer represents that it will be required to include positive sec_481 adjustments in its taxable_income during its year year and year taxable years the sec_481 adjustments ruling_request the sec_481 adjustments will not be taken into account in determining whether taxpayer satisfies the gross_income tests of sec_856 and sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain that - i does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income that qualifies under sec_856 or sec_481 provides that a taxpayer that changes its method_of_accounting takes into account necessary adjustments in computing its taxable_income sec_1_481-1 provides that a sec_481 adjustment must be properly taken into account for purposes of computing gross_income_adjusted gross_income or taxable_income in determining the amount of any item of gain loss deduction or credit that depends on gross_income_adjusted gross_income or taxable_income as noted above taxpayer caused target to file forms to change its methods_of_accounting for the assets the method changes have resulted in the sec_481 adjustments that will be includible in taxable_income sec_856 and the income tests list the sources of permissible income for a reit income from a sec_481 adjustment is not specifically enumerated in sec_856 or the legislative_history underlying the tax treatment of reits indicates that the central concern behind the gross_income restrictions is that a reit's gross_income plr-116047-16 should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business any income resulting from a sec_481 adjustment constitutes gross_income pursuant to the authority under sec_856 that income may either be considered as not constituting gross_income under sec_856 or c or as qualifying gross_income under those provisions excluding the sec_481 adjustments from taxpayer’s gross_income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests accordingly pursuant to sec_856 the sec_481 adjustments will not constitute gross_income for purposes of sec_856 and c ruling_request to the extent that the sec_481 adjustments exceed the correlative e_p adjustments arising from the change in computing depreciation and amortization any distributions of such excess that are distributed and treated as dividends by taxpayer shall be treated as made from e_p taxpayer represents that it will take the correlative adjustments arising from the method changes in computing depreciation and amortization for e_p purposes into account ratably over the same period as the sec_481 adjustments consistent with revproc_79_47 1976_2_cb_528 due to differences in computing depreciation for e_p purposes versus income_tax purposes taxpayer’s correlative adjustments to its e_p are lower than the sec_481 adjustments the sec_481 adjustments are subject_to the sec_1374 built in gains tax which is not eliminated or reduced by the dividends_paid deduction under sec_337 sec_1_337_d_-7 of the income_tax regulations sec_1374 and the regulations thereunder the sec_481 adjustments are subject_to corporate level taxation pursuant to sec_1_1374-4 and d the net amount after the application of corporate level taxation is reit taxable_income reitti subject_to the distribution_requirements of sec_857 sec_561 provides that the deduction for dividends_paid shall be the sum of the dividends_paid during the year and consent dividends for the taxable_year sec_562 provides that the term dividend shall include only dividends as described in sec_316 sec_316 defines the term dividend to mean any distribution_of_property made by a corporation to its shareholders out of either current_year or accumulated e_p plr-116047-16 sec_857 requires in part that a reit’s deduction for dividends_paid for a taxable_year equals at least percent of its reitti for the taxable_year determined without regard to the deduction for dividends_paid as defined by sec_561 or any net capital_gains sec_857 generally requires that as of the close of a taxable_year a reit has no e_p accumulated in any non-reit_year sec_857 provides that in determining a reit’s taxable_income the deduction for dividends_paid as defined in sec_561 shall be allowed sec_857 provides that the e_p of a reit for any taxable_year but not its accumulated earnings shall not be reduced by any amount that is not allowable in computing the reit’s taxable_income for such taxable_year sec_857 provides that a reit is generally deemed to have sufficient e_p to cover any distribution that it treats as a dividend to the extent the distribution when combined with other distributions in the same calendar_year does not exceed the distributions required by sec_4981 sec_4981 generally levies an excise_tax on reits that do not make required distributions under that section during the calendar_year in general a reit’s required_distribution equals at least percent of its current_year ordinary_income and at least percent of its current_year capital_gain_net_income the remaining percentage of the reit’s current_year ordinary_income up to percent and its current_year capital_gain_net_income up to percent are included in its required_distribution in the following year for purposes of sec_4981 ordinary_income equals the reit’s taxable_income as determined under sec_857 without regard to the sec_857 dividends-paid deduction the house conference_report for the tax_reform_act_of_1986 states the following in discussing its rejection of a senate amendment to sec_857 the conference agreement does not contain the provision from the senate amendment under which a reit’s e_p for a taxable_year would not be less than its real_estate_investment_trust_taxable_income for the taxable_year without regard to the dividends_paid deduction since the conferees believe that this provision is a restatement of present law section b of h_r as amended and passed by the senate included a provision stating that the earnings_and_profits of a real_estate_investment_trust for any taxable_year but not its accumulated_earnings_and_profits shall not be less than its real_estate_investment_trust_taxable_income for such taxable_year determined without regard to the deduction for dividends_paid as defined in sec_561 plr-116047-16 h_r conf_rep no pincite therefore the regime governing the taxation of reits which requires distributions of taxable_income is intended to match the reit’s e_p to that income based on the above to the extent that the sec_481 adjustments exceed the correlative e_p adjustments arising from the method changes any distributions of such excess that are distributed and treated as dividends by taxpayer in the year in which such excess arises shall be treated as made from e_p caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m of the code we further express no opinion on the amount of the sec_481 adjustments or taxpayer’s methods_of_accounting for the assets this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _______________________________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products cc
